                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

UNITED STATES OF AMERICA                     CRIMINAL NO. 6:19-CR-373

VERSUS                                       JUDGE JUNEAU

JESSIE C. COMEAUX                            MAG. JUDGE WHITEHURST

                                  JUDGMENT

      This matter was referred to United States Magistrate Judge Carol B.

Whitehurst for report and recommendation. After an independent review of the

record, and noting the defendant’s waiver of any objections, this Court concludes

that the Magistrate Judge’s report and recommendation is correct and adopts the

findings and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with

the terms of the plea agreement filed in the record of these proceedings, the guilty

plea of the defendant, JESSE C. COMEAUX, is ACCEPTED and he is finally

adjudged guilty of the offense charged in Count 2 of the Indictment consistent with

the report and recommendation.

      Lafayette, Louisiana, this _24th__ day of March, 2020.


                                 _________________________________
                                 UNITED STATES DISTRICT JUDGE
